           Case 1:21-cv-00475-LAK Document 60 Filed 03/19/21 Page 1 of 2

                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York


                                                             86 Chambers Street
                                                             New York, New York 10007


                                                             March 19, 2021

BY ECF
Honorable Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:      MAZON: A Jewish Response to Hunger, et al., v. U.S. Dep’t of Health and
                Human Services, et al., 21 Civ. 475 (LAK)
Dear Judge Kaplan:

        This Office represents the defendant federal agencies and government officials in their
official capacities (together, the “government”) in the above-captioned action under the
Administrative Procedure Act. As the government previously proposed, see February 26, 2021
Letter, Dkt. No. 59, I write jointly with counsel for plaintiffs to provide a status update and
proposal for next steps in this litigation.

       Having conferred, the parties respectfully propose the following schedule.

       •     The government’s time to answer or otherwise respond to the complaint is
             adjourned without date.
       •     The case will be stayed until April 23, 2021, when a status report is due. The
             parties will meet and confer the week of April 19 to discuss whether it is
             possible to resolve the case without litigation.
       •     By May 21, 2021, the parties will file another status report. The parties will
             meet and confer the week of May 17 to discuss whether it is possible to
             resolve the case without litigation.
       •     By July 23, 2021, the government will produce a draft administrative record to
             the plaintiffs. By August 20, 2021, the government will produce the final
             administrative record. The parties will meet and confer about the contents of
             the administrative record between July 23 and August 20.
       •     By September 24, 2021, plaintiffs will file any motion for summary judgment.
       •     By October 22, 2021, the government will file any cross-motion for summary
             judgment and any motion to dismiss, supported by a single brief.
       •     By November 19, 2021, plaintiffs will file, in a single brief, any reply in
             support of their summary judgment motion, and any opposition to the
             government’s summary judgment motion or motion to dismiss.
           Case 1:21-cv-00475-LAK Document 60 Filed 03/19/21 Page 2 of 2

Honorable Lewis A. Kaplan                                                                     Page 2
March 19, 2021
       •    By December 10, 2021, the government will file, in a single brief, a reply in
            support of any summary judgment motion or motion to dismiss it has filed.

       If briefing is necessary, the parties intend to confer in advance about any proposed
modification of page limits.

       If the Court adopts this proposed schedule, the parties do not believe an initial conference
is needed, and respectfully propose that the conference be adjourned without date.

       We thank the Court for its attention to this matter.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney for the
                                              Southern District of New York

                                              By: /s/ Peter Aronoff
                                              PETER ARONOFF
                                              Assistant United States Attorney
                                              Telephone: (212) 637-2697
                                              Facsimile: (212) 637-2717
                                              E-mail: peter.aronoff@usdoj.gov

                                              Counsel for the government
